DETAILED ACTION
	This Office Action is in response to the amendment filed on April 1, 2022. Claims 1 - 17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 1, 2022 has been entered and considered by the examiner. Based on the arguments in the Response to Arguments section below, as well as the amendments to overcome the objections to the claims and the drawings, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 11, lines 5 - 26, filed on April 1, 2022, with respect to claims 1, 12, and 13 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 12, 13, and thus claims 1 - 17 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 12, and 13: The prior art of Kimura et al. (U.S. PG Pub 2007/0293962 A1) discloses curve parameter with constraint conditions and a 3D representation of an industrial object, with Mizuno et al. (U.S. PG Pub 2015/0112474 A1) discloses a distance value of a curve being larger, equal to, or smaller than a tolerance, and Sporbert et al. (U.S. PG Pub 2010/0106465 A1) adds a Bezier spline represented in an arch wire, as well as simulation of virtual arch wires.
In addition, Ferri (U.S. Patent 10,769,321 B2) adds a maximum curvature of a pipe being greater than a predetermined threshold value in a modified design.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A method, for claim 12: A data processing system, and for claim 13: A non-transitory computer readable medium, for operating a computer aided design (CAD) system model for modeling an article to be manufactured, comprising:
“determining a maximum permissible curvature of one or more parts of the article from the constraints of the article,
measuring a maximum curvature of the one or more parts of the article in the received representation, 
comparing the measured maximum curvature with the maximum permissible curvature determined from the constraints of the article, and
if the measured maximum curvature of at least one of the one or more parts exceeds the determined maximum permissible curvature, providing an error indication, or
if the measured maximum curvature of each of the one or more parts does not exceed the determined maximum permissible curvature, storing the received representation for the article”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
June 1, 2022